Case 1:19-cv-07913-VEC Document 63 Filed 12/03/19 Page 1of1

CLARICK Sens St
GU ERON Direct: 212.639.4311
REISBAUM

 

 

 

Via ECF December 3, 2019

Hon. Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007

Re: Chronicle Books et. al. v. Audible, Inc., 19 Civ. 7913 (VEC)

Dear Judge Caproni:

We represent Defendant Audible in the above-named matter. In furtherance of my letter,
dated November 14, 2019, we write on behalf of all parties, jointly and respectfully, to request
that the Court continue to suspend its consideration of the pending motions, in order to preserve
the status quo pending the parties’ discussions concerning a potential resolution of the lawsuit.
The parties have made progress toward a resolution and will advise the Court of our status again,
on or before December 17, 2019.

We thank the Court for its consideration of this matter.

 

Emily Reisbaum

ce: All counsel, by ECF

220 Fifth Avenue, New York, NY 10001 Main: 212.633.4310 cgr-law.com
